Citation Nr: 0306861	
Decision Date: 04/09/03    Archive Date: 04/14/03	

DOCKET NO.  96-25 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a back disability, to 
include strain and herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from October 1978 to 
April 1984.  She also had military service from April 1984 to 
April 1994; however, the latter was under other than 
honorable conditions, and therefore, constitutes a bar to the 
receipt of Department of Veterans Affairs (VA) compensation 
benefits.  

This matter arises from a May 1995 rating decision rendered 
by the VA Regional Office (RO) in Denver, Colorado, that 
denied the benefit sought on appeal.  Jurisdiction of the 
case later was transferred to the VARO in Anchorage, Alaska.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

In February 1999, the Board remanded the case to the RO for 
further action and adjudication.  That was accomplished, and 
the case was returned to the Board on March 12, 2003, for 
further appellate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  A back disability, to include strain and herniated 
nucleus pulposis, did not have its onset during the veteran's 
period of honorable active military service.




CONCLUSION OF LAW

A back disability, to include strain and herniated nucleus 
pulposus, was not incurred in, or aggravated by, the 
veteran's honorable active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and her 
representative of any information 


and evidence necessary to substantiate and complete a claim 
for VA benefits.  See VCAA, § 3(a), (codified at 38 U.S.C.A. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim.  See VCAA, § 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim, inform her 
whether 


she or VA bears the burden of producing or obtaining that 
evidence or information, and inform her of her appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran was furnished a statement of the case, as well as 
a supplemental statement of the case, that informed her of 
the evidence used in conjunction with her claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  In 
addition, by letter dated July 11, 2001, she was notified of 
detailed information about the new rights provided under the 
VCAA.  That correspondence described the evidence needed to 
substantiate the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The record indicates 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable disposition of 
the issue on appeal has been obtained.  As such, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Moreover, as the record 
is complete, the obligation under the VCAA for VA to advise a 
claimant as to the division of responsibilities between VA 
and the claimant in obtaining evidence is satisfied.  
Finally, in view of the relatively narrow questions of law 
and fact on which this case turns, the Board concludes that 
there is no reasonable possibility that any further 
development could substantiate the claim.  

II.  Service Connection for a Back Disability, to include 
Strain and Herniated Nucleus Pulposus

The veteran contends that she developed a back disability as 
a result of her honorable active military service.  She 
asserts that this disorder began prior to 1984, and 
progressed since that time.

Service connection may be granted for disability resulting 
from disease or injury 


incurred in, or aggravated by, active military service.  In 
addition, service connection may be granted for any 
disability noted during military service and for which 
continuity of symptomatology is demonstrated thereafter, 
either through the submission of medical evidence or lay 
evidence, if the disability is of the type as to which lay 
evidence is competent to identify its existence.  See 
38 C.F.R. § 3.303; see also Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Conversely, compensation is not 
payable unless the period of service during which a 
disability is incurred was terminated by discharge or release 
under conditions other than dishonorable.  See 38 U.S.C.A. 
§ 101(2) (West 1991); 38 C.F.R. § 3.12(a) (2002).  In this 
regard, benefits are not payable where the former service 
member was discharged or released by reason of the sentence 
of a general court-martial.  See 38 C.F.R. § 3.12(c)(2).  It 
is within this context that the veteran's claim for service 
connection must be evaluated.  

Service medical records indicate that the veteran complained 
of low back pain in April 1980.  Tenderness to palpation was 
present, but the veteran's lumbar spine had full range of 
motion.  A bruise was diagnosed.  During January 1981, the 
veteran again complained of low back pain.  In March 1984, 
she fell down a flight of stairs.  Low back pain on the right 
side was diagnosed.  However, the latter was noted to have 
improved approximately three weeks later.  The veteran then 
incurred a herniated nucleus pulposus in 1989.  

During private treatment rendered in November 1993, the 
veteran was noted to have some tenderness to fist percussion 
over the left paravertebral muscles.  However, no diagnosis 
of a low back disability was offered.  The veteran then 
underwent a special VA orthopedic examination conducted by a 
private orthopedist in July 2000.  The orthopedist noted that 
the veteran was suffering from constant pain in the low back 
region with radiation into her right lower extremity.  The 
veteran indicated that this symptomatology had been present 
for many years.  She also stated that this symptomatology 
became extreme in November and December of 1989, and that she 
had been hospitalized for a considerable amount of time 


without any improvement.  A computerized tomography scan 
conducted on January 21, 1990, reflected moderate disc 
degeneration with some protrusion of disc material at L5-S1 
just to the left of the midline.  The examiner indicated that 
this probably represented a small herniation without evidence 
of impingement on the thecal sac or nerve roots.  After 
examining both the veteran and her records, the physician 
diagnosed lumbosacral degenerative disc disease involving 
primarily the L5-S1 interspace with a retropulse disc not 
causing nerve root pressure.  The physician stated that in 
"reviewing this patient's clinical records, I find evidence 
that she has documented problems with pain and discomfort in 
her low back region while on active duty in 1989, and that 
she was hospitalized."  The examiner also stated that he 
believed there was a 100 percent correlation between the 
veteran's current symptomatology and its onset in 1989.  

The foregoing indicates that the veteran's current back 
disability, to include strain and herniated nucleus pulposus, 
is attributable to a time frame subsequent to her honorable 
discharge from military service.  The veteran had honorable 
active military service from October 1978 to April 1984.  She 
also had military service from April 1984 to April 1994; 
however, this period of service was terminated as the result 
of a general court-martial, and was characterized as other 
than honorable (bad conduct).  The only evidence of record 
regarding the etiology of the veteran's current back 
symptomatology is contained in the report of a VA orthopedic 
examination conducted in July 2000.  Therein, the examining 
physician attributed current back symptomatology to events 
that transpired in 1989.  Since this was during a period of 
service for which the veteran is not entitled to disability 
compensation based upon the characterization of her 
discharge, service connection for the disability at issue is 
not warranted.  See 38 U.S.C.A. §§ 101(2), 1131; 38 C.F.R. 
§ 3.12(c)(2).  As such, there is no reasonable basis upon 
which to predicate a grant of the benefit sought.

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's 


favor is not for application.  See Ferguson v. Principi, 273 
F.3d 1072 (Fed. Cir. 2001) (the statute, 38 U.S.C.A. 
§ 5107(b), only requires that the Board "consider" all the 
evidence and material of record; the benefit of the doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).


ORDER

Service connection for a back disability, to include strain 
and herniated nucleus pulposus, is denied.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

